Allowable Subject Matter
Claims 28-56 are allowed.
Examiner agrees with applicant that prior art Vandervalk fails to disclose receiving an interrupt from the root complex. Vandervalk discloses receiving interrupts bound for a processing device internal or external to the bus domain, to generate data containing information corresponding to the interrupts, and to send the data to the processing device. The data may take the form of one or more packets, that aggregate the interrupts, and that are addressed to the processing device (e.g., a PCI Express root complex). As such independent claims are allowable over the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/CHARLES EHNE/               Primary Examiner, Art Unit 2113